DETAILED ACTION

 Applicant's submission filed on 06/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2, 4-6, 9, 12-18 are rejected under 35 U.S.C. 103 as obvious over Huang et al. (US20190313524, hereinafter Huang) in view of Kim et al. (US20040112637, hereinafter Kim).

Referring to claim 1, Huang discloses a component carrier (figures 1-3 of Huang), wherein the component carrier comprises: 
at least one electrically conductive layer structure (151 at 102 and 104) and at least one electrically insulating layer structure (substrate 100; paragraph 0125 of Huang states, “the substrate 100 may comprise any suitable glass or glass ceramic substrate. In some particular embodiments, high silica glass or glass ceramic substrates are desirable for certain applications due to their dielectric properties”); 
(110) extending through the at least one electrically insulating layer structure (100); 
a highly thermally conductive material (Metal connectors 150 fill vias 110; paragraph 0123 of Huang states, “These vias typically need to be fully or conformally filled by conducting metals such as copper to form a metal connector that provides an electrical pathway. Copper is a particularly desirable conducting metal”) filling only part of the through-hole (a part of 110) so that a recess (152; paragraph 0142 of Huang states, “The metal connector 150 defines a first cavity 152 spanning the first axial portion 116 and a second cavity 154 spanning the third axial portion 120. The first cavity 152 is separated from the second cavity 154 by a filled portion 156 within the second axial portion 118. The first cavity 152 has a first cavity length 153 in the axial dimension, and the second cavity 154 has a second cavity length 155 in the axial dimension”) is formed which is not filled with the highly thermally conductive material (see recess in figure 2) and which extends at least from an outer face of the at least one electrically insulating layer structure (outer face 102 of 100) into the through-hole (110); 
wherein a diameter, B, of the recess (132a) at a level of the outer face of the at least one electrically insulating layer structure (120 of 100, paragraph 0127 of Huang states, “Via 110 has a first diameter 132 a at the first major surface, and a second diameter 132b at the second major surface”) and a width, A, of a web of the highly thermally conductive material (158; paragraph 0142 of Huang states, “a coating thickness 158 along the first cavity length 153 and the second cavity length 155”) at the level of the outer face of the at least one electrically insulating layer structure fulfill (see figures 2 and 3; and paragraph 0148 of Huang states, “the coating thickness 158 is less than 50% of the via diameter at each point along the axial length….The coating thickness 158 may be, along the axial length of the via where the first cavity 152 and the second cavity 154 are present, 1 μm, 2 μm, 3 μm, 4 μm, 5 μm, 6 μm, 8 μm,” ); and

Huang fails to disclose wherein the recess is plugged with a paste or an ink  with form a substantially plain surface.
 
Kim  discloses wherein the recess is plugged with a paste or an ink to form a substantially plain surface (75 or 80 filled with insulating resin having flat surface  in figure 8, column 4, paragraph 0067 states, “a via-hole filling material, such as liquefied insulating resin”).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of Huang to have recesses of Huang filled  as taught by  Kim because paragraph 0094 of Kim states, “ a filling material, such as liquefied insulating resin or conductive paste, is filled only in the micro via-hole by a screen printing process, thereby reducing the amount of consumption of the liquefied insulating resin or the conductive paste and thus the cost of manufacturing the built-up printed circuit board” and additionally It would help stacking another flat adjacent layers on the paste (see in  figure 8).

Referring to claim 2, Huang in view of Kim disclose the component carrier according to claim 1, comprising one of the features: A>B/20 (paragraph 0148 of Huang states, “The coating thickness 158….. 49% of the via diameter at each point along the axial length”).
wherein a ratio between a vertical height, D, and a horizontal thickness, C, of the through-hole is in a range between 1 and 15 (claim 8 of Huang states, “the via has a diameter of 40 to 60 microns” and claim 10 of Huang states, “wherein the via has a length of 150 microns to 500 microns”) ; wherein the through-hole is substantially circular cylindrically (see figure 1); wherein a thickness of the at least one electrically insulating layer structure through which the through-hole extends is larger than 400 μm (see 100 in figure 1, claim 10 of Huang states, “wherein the via has a length of … 500 microns”); wherein a value of the thermal conductivity of the highly thermally conductive material is at least 50 W/mK (thermal conductivity of copper); wherein the highly thermally conductive material comprises or consists of copper (copper as stated in claim 1);
wherein a further recess (154) is formed in the highly thermally conductive material opposing the recess (see paragraph 0123 of Huang as stated above), wherein the further recess is not filled with the highly thermally conductive material (see recess 154 in figure 2)   and extends at least from another outer face of the at least one electrically insulating layer structure into the through-hole (104 in figures 2 -3); wherein a ratio between a vertical distance, G, between an innermost end of the recess and an innermost end of the further recess (157) and a height, D, of the through-hole is in a range between 50% and 60% (130); and the vertical distance, G, is at least 100 μm (the range of G and the ratio between G and D are satisfied by paragraph 0146 of Huang states, “The first cavity length may be… 20%, 25%...of the axial length of the via 110, or any range having any two of these values as endpoints, including endpoints. The second cavity length 155 may be…  20%, 25%... of the axial length of the via 110”; and paragraph 0137 of Huang states, “the vias are high aspect ratio vias with a via length of 240 μm to 360 μm” or claim 10 states, “wherein the via has a length of … 500 microns”).

Referring to claim 4, Huang in view of  Kim disclose the component carrier according to claim 2, wherein a diameter, E, of the further recess at a level of the other outer face of the at least one electrically insulating layer structure and a width, F, of another web of the highly thermally conductive material at the level of the other outer face of the at least one electrically insulating layer structure fulfill the conditions E>F and F>E/20 (similar explanation applies to E and F at further recess 154 as A and B at the  recess 152 in the rejection of claims 1 and 2).

Referring to claim 5, Huang in view of Kim disclose the component carrier according to claim 4, wherein B substantially equals E and/or A substantially equals F (see similar explanation in the rejection of claim 4 and see figure 1).

Referring to claim 6, Huang in view of Kim disclose the component carrier according to claim 2, wherein the highly thermally conductive material together with the recess and with the further recess form a symmetric structure with respect to a (see symmetric structure of conducive via with recesses from center line in figure 3 of Huang).

Referring to claim 7, Huang in view of Kim disclose wherein a cross section of the highly thermally conductive material along a vertical plane is a substantially H-shaped structure (substantially H shaped structure of at 150 in figure 1 of Huang). 


Referring to claim 9, Huang in view of Kim disclose the component carrier according to claim 1, wherein the recess is filled with a dielectric material (see Kim in rejection of claim 1).

Referring to claim 12, Huang in view of Kim disclose the component carrier according to claim 1, comprising one of the following features (Huang discloses at least one features as stated below):
at least one further electrically insulating layer structure connected to an exterior surface of at least one of the at least one electrically insulating layer structure, the at least one electrically conductive layer structure, and further highly thermally conductive material, wherein the at least one further electrically insulating layer structure is planar;
 
wherein a horizontal thickness, C, of the through-hole is at least 100 μm; 
(paragraph 0146 of Huang states, “the first cavity length 153 and the second cavity length 155 are each …. less than or equal to 150 μm. For example, the first cavity length 153 and the second cavity length 155 may each be …. 100 μm”).

Referring to claim 13, Huang in view of Kim disclose the component carrier according to claim 1, wherein the highly thermally conductive material (150, figures 2-3 of Huang) has a further web (a further web at another or opposing side of the recess in 152 at 12A) at the level of the outer face of the at least one electrically insulating layer structure (at 102), wherein the further web (the further web at another or opposing side of the recess in 152) is arranged opposing the web (the web) in a horizontal direction so that the recess is located between the web and the further web (the recess in 152 between two web of metal connector 150 at 102).

Referring to claim 14, Huang in view of Kim disclose the component carrier according to claim 13, wherein the further web (the further web at another or opposing side of the recess 152 at 102, figure 1C of Matsuda) has a width, I, at the level of the outer face of the at least one electrically insulating layer structure fulfilling the conditions B>I and I>B/20 (see figure 2-3 of Huang and similar explanation in the rejection of claim 1 for A and B).

Referring to claim 15, Huang in view of Kim disclose the component carrier according to claim 13, wherein the web and the further web (the web and the further web at 102, figures 2-3 of Huang) are arranged symmetric with respect to a vertical plane extending through a central axis of the through-hole (110).

Referring to claim 16, Huang in view of Kim disclose the component carrier according to claim 1, wherein the highly thermally conductive material (150, figures 2-3 of Huang) in the through-hole (110) is continuously connected via the web (via the web at 102) with further highly thermally conductive material (151) covering at least part of a main surface of the at least one electrically insulating layer structure (100), wherein the further highly thermally conductive material (151) is shaped as a layer which is interrupted by the recess (the recess by 152).

Referring to claim 17, Huang in view of Kim disclose the component carrier according to claim 2, wherein the recess is connected with the further recess (152 and 154 are connected via 156 in figures 2-3 of Huang).

Referring to claim 18, Huang in view of Kim disclose the component carrier according to claim 1, comprising at least one of the following features (Huang discloses at least one features as stated below): 
the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene (copper as stated in the rejection of claim 1 above); 
(glass or glass ceramic as stated in the rejection of claim 1 above), 
the component carrier comprises at least one embedded and/or at least one surface mounted component, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a light guiding element, a further component carrier and a logic chip.
the component carrier is shaped as a plate (see shape of substrate in figure figures 2-3 of Huang); 
the component carrier is configured as a printed circuit board, or an IC substrate (by having claimed structure is configured as a printed circuit board, or an IC substrate).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, 9, 12-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Responding to applicant arguments, the applicant arguments based on new limitation which reads by new reference, therefore, are moot. 
The arguments in page 5 of the subject matter of Huang referring to the material of silica or gel silica filled in the via is not used in this rejection.
Therefore, applicant’s arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH H PAGHADAL/Examiner, Art Unit 2847